 

 

Exhibit 10.1

 

 

 

 

 

CIT Group Inc.

2016 Omnibus Incentive Plan

 

--------------------------------------------------------------------------------

 

CIT Group Inc.

2016 Omnibus Incentive Plan

Article I — General

 

1.1

Purpose1

 

1.2

Definitions1

 

1.3

Administration5

 

1.4

Persons Eligible for Awards7

 

1.5

Types of Awards7

 

1.6

Shares Available for Stock-Based Awards7

Article II — Awards Under The Plan

 

2.1

Agreements Evidencing Awards9

 

2.2

No Rights as a Shareholder9

 

2.3

Options9

 

2.4

Stock Appreciation Rights11

 

2.5

Restricted Shares12

 

2.6

Restricted Stock Units12

 

2.7

Other Stock-Based Awards12

 

2.8

Cash-Based Awards13

 

2.9

Dividend Equivalent Rights13

 

2.10

Minimum Vesting Condition13

 

2.11

Change of Control Provisions13

Article III — Qualified Performance-Based Awards

 

3.1

Qualified Performance-Based Awards15

Article IV — Miscellaneous

 

4.1

Amendment of the Plan17

 

4.2

Tax Withholding18

 

4.3

Required Consents and Legends18

 

4.4

Clawback19

 

4.5

Right of Offset19

 

4.6

Nonassignability; No Hedging19

 

4.7

Successor Entity19

 

4.8

Right of Discharge Reserved19

 

4.9

Nature of Payments20

 

4.10

Non-Uniform Determinations20

 

4.11

Other Payments or Awards20

 

4.12

Plan Headings21

 

4.13

Termination of the Plan21

 

4.14

Section 409A21

 

4.15

Governing Law22

 

4.16

Severability; Entire Agreement22

 

4.17

Waiver of Claims22

 

4.18

No Liability with Respect to Tax Qualification or Adverse Tax Treatment22

 

4.19

No Third Party Beneficiaries23

 

4.20

Successors and Assigns of CIT23

 

4.21

Date of Adoption and Approval of Shareholders23

 

 

--------------------------------------------------------------------------------

 

CIT Group Inc.

2016 Omnibus Incentive Plan

Article I — General

1.1

Purpose

The purposes of the CIT Group Inc. 2016 Omnibus Incentive Plan are to (1) assist
the Company in attracting, retaining and motivating highly qualified individuals
who are in a position to make significant contributions to the Company and (2)
promote the long-term success of the Company and increase shareholder value by
providing Grantees with incentives to contribute to the long-term growth and
profitability of the Company by offering them an opportunity to obtain a
proprietary interest in the Company through the grant of equity-based awards.

This 2016 Omnibus Incentive Plan replaces the Amended and Restated CIT Group
Inc. Long-Term Incentive Plan (the “Prior Plan”) for Awards granted on or after
the Effective Date.  Awards may not be granted under the Prior Plan beginning on
the Effective Date, but this 2016 Omnibus Incentive Plan will not affect the
terms or conditions of any award made under the Prior Plan before the Effective
Date.

1.2

Definitions

For purposes of this 2016 Omnibus Incentive Plan, the following terms have the
meanings set forth below:

“Acquisition Awards” has the meaning set forth in Section 1.6.2.

“Award” means an award made pursuant to the Plan.

“Award Agreement” means the written or electronic document that evidences each
Award and sets forth its terms and conditions.  As determined by the Committee,
an Award Agreement may be required to be executed or acknowledged by a Grantee
as a condition to receiving an Award or the benefits under an Award.

“Beneficial Owner” and “Beneficially Owned” have the meaning set forth in Rule
13d-3 under the Exchange Act.

“Board” means the Board of Directors of CIT.

“Certificate” means a stock certificate (or other appropriate document or
evidence of ownership) representing Shares.

“Change of Control” means the occurrence of any of the following events:

 

(a)

Any Person becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing thirty-five percent (35%) or more of the combined
voting power of the Company’s then outstanding securities;

 

(b)

The following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in

-1-

--------------------------------------------------------------------------------

 

 

connection with an actual or threatened election contest, including, but not
limited to, a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
a majority of the directors then still in office who either were directors on
the Effective Date or whose appointment, election or nomination for election was
previously so approved or recommended;

 

(c)

There is consummated a merger or consolidation of the Company or any Subsidiary
with any other corporation, other than (A) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Subsidiary of the Company, more than fifty percent (50%) of the combined
voting power of the securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation, or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing
thirty-five percent (35%) or more of the combined voting power of the Company’s
then outstanding securities; or

 

(d)

The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, more than fifty percent (50%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale.  

“CIT” means CIT Group Inc. or a successor entity contemplated by Section 4.7.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor thereto, and the applicable rulings and regulations thereunder.

“Committee” means the committee appointed by the Board to administer the Plan
pursuant to Section 1.3 and, to the extent the Board determines it is
appropriate for the compensation realized from Awards under the Plan to be
considered “performance-based compensation” under Section 162(m) of the Code,
will be a committee or subcommittee of the Board composed of two or more
members, each of whom is an “outside director” within the meaning of
Section 162(m) of the Code and which, to the extent the Board determines it is
appropriate for Awards under the Plan to qualify for the exemption available
under Rule 16b-3(d)(1) or Rule 16b-3(e) promulgated under the Exchange Act, will
be a committee or subcommittee of the Board composed of two or more members,
each of whom is a “non-employee director” within the meaning of Rule
16b-3.  Unless otherwise determined by the Board, the Committee will be the
Compensation Committee of the Board.  Nothing in the Plan will be construed to
require the Committee or the Board to grant Awards that satisfy the requirements
of Section 162(m).

-2-

--------------------------------------------------------------------------------

 

“Common Stock” means the common stock of CIT, par value $0.01 per share, and any
other securities or property issued in exchange therefor or in lieu thereof
pursuant to Section 1.6.4.

“Company” means CIT and its Subsidiaries.

“Consent” has the meaning set forth in Section 4.3.2.

“Consultant” means any individual (other than a Director), corporation,
partnership, limited liability company or other entity that provides bona fide
consulting or advisory services to the Company.

“Covered Person” has the meaning set forth in Section 1.3.3.

“Director” means a non-Employee member of the Board or a non-Employee member of
the board of directors of a Subsidiary.

“Effective Date” has the meaning set forth in Section 4.21.

“Employee” means an employee of the Company.

“Employment” means a Grantee’s performance of services for the Company, as an
Employee, engagement as a Consultant or services as a Director, as determined by
the Committee.  The terms “employ” and “employed” will have correlative
meanings.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor thereto, and the applicable rules and regulations
thereunder.

“Fair Market Value” means, with respect to a Share, the closing price reported
for the Common Stock on the applicable date as reported on the New York Stock
Exchange or, if not so reported, as determined in accordance with a valuation
methodology approved by the Committee, unless determined as otherwise specified
herein.  For purposes of the grant of any Award, the applicable date will be the
trading day on which the Award is granted or, if the date the Award is granted
is not a trading day, the trading day immediately prior to the date the Award is
granted.  For purposes of the exercise of any Award, the applicable date is the
date a notice of exercise is received by the Company or, if such date is not a
trading day, the trading day immediately following the date a notice of exercise
is received by the Company.

“Grantee” means an Employee, Director or Consultant who receives an Award.

“Incentive Stock Option” means an option to purchase Shares that is intended to
be designated as an “incentive stock option” within the meaning of Sections 421
and 422 of the Code, as now constituted or subsequently amended, or pursuant to
a successor of the Code, and which is designated as an Incentive Stock Option in
the applicable Award Agreement.

“Officer” means an Employee who is an “officer” of CIT within the meaning of
Rule 16a-1(f) under the Exchange Act.

“Performance Criteria” has the meaning set forth in Section 3.1.2.

-3-

--------------------------------------------------------------------------------

 

“Plan” means this CIT Group Inc. 2016 Omnibus Incentive Plan, as amended from
time to time.

“Plan Action” has the meaning set forth in Section 4.3.1.

“Pre-CIC Exercise Period” means a period of at least twenty days (or such longer
period, as determined by the Committee in its sole discretion) ending at 11:59
p.m. on the day before the anticipated consummation of a Change of Control.

“Prior Plan” has the meaning set forth in Section 1.1.

“Qualified Performance-Based Award” means an Award designated as such by the
Committee at the time of grant, based upon a determination that (a) the
recipient is or may be a “covered employee” within the meaning of Section
162(m)(3) of the Code in the year in which the Company would expect to be able
to claim a tax deduction with respect to such an Award and (b) the Committee
wishes such Award to qualify for the Section 162(m) Exemption.

“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.

“Section 409A” means Section 409A of the Code, including any amendments or
successor provisions to that section, and any regulations and other
administrative guidance relating thereto, in each case as they may be from time
to time amended or interpreted through further administrative guidance.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor thereto, and the applicable rules and regulations thereunder.

“Shares” means shares of Common Stock.

“Subsidiary” means (a) a corporation or other entity with respect to which CIT,
directly or indirectly, has the power, whether through the ownership of voting
securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body or
(b) any other corporation or other entity in which CIT, directly or indirectly,
has an equity or similar interest and which the Committee designates as a
Subsidiary for purposes of the Plan.  For purposes of determining eligibility
for the grant of Incentive Stock Options under the Plan, the term “Subsidiary”
will be defined in the manner required by Section 424(f) of the Code.

“Successor entity” has the meaning set forth in Section 4.7.

“Ten Percent Stockholder” means a person owning stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company.

1.3

Administration

1.3.1The Committee will administer the Plan.  The Committee is authorized,
subject to the provisions of the Plan, to establish such rules and regulations
as it deems necessary for the proper administration of the Plan and to make such
determinations and interpretations and to take such action in connection with
the Plan and any Award granted thereunder as it deems necessary or
advisable.  All determinations and interpretations made by the Committee will be
final, binding and conclusive on all

-4-

--------------------------------------------------------------------------------

 

Grantees and on their legal representatives and beneficiaries.  The Committee
will have the authority, in its absolute discretion, to determine the persons
who will receive Awards, the time when Awards will be granted, the terms of such
Awards and the number of Shares, if any, which will be subject to such
Awards.  Unless otherwise provided in an Award Agreement, the Committee reserves
the authority, in its absolute discretion, (a) to amend any outstanding Award
Agreement in any respect, whether or not the rights of the Grantee of such Award
are adversely affected (but subject to Sections 2.3.6, 2.4.5, 4.14 and Article
III), including, without limitation, to accelerate the time or times at which
the Award becomes vested, unrestricted or may be exercised, to waive or amend
any restrictions or conditions set forth in such Award Agreement, or to impose
new restrictions and conditions, or to reflect a change in the Grantee’s
circumstances or to modify, amend or adjust the terms and conditions of
performance goals; (b) to determine whether, to what extent and under what
circumstances and method or methods (i) Awards may be (A) settled in cash,
Shares, other securities, other Awards or other property, (B) exercised or (C)
canceled, forfeited or suspended, (ii) Shares, other securities, other Awards or
other property, and other amounts payable with respect to an Award may be
deferred either automatically or at the election of the Grantee thereof or of
the Committee and (iii) Awards may be settled by the Company or any of its
designees.  Notwithstanding anything to the contrary contained herein, the Board
may, in its sole discretion, at any time and from time to time, grant Awards or
administer the Plan, in which case the Board will have all of the authority and
responsibility granted to the Committee herein, except with respect to Article
III; and (c) to accelerate the vesting of an Award subject to the minimum
vesting condition in Section 2.10 only in the case of the Grantee’s death,
disability, or as otherwise permitted in Section 2.11.  

1.3.2Actions of the Committee may be taken by the vote of a majority of its
members.  To the extent not inconsistent with applicable law and applicable
rules and regulations of the New York Stock Exchange, (a) the Committee may
delegate any of its powers under the Plan to a subcommittee of the Committee or
to one of its members, (b) the Committee may allocate among its members any of
its administrative responsibilities and (c) notwithstanding anything to the
contrary contained herein, and except with respect to Article III, the Committee
may delegate to one or more Officers designated by the Committee from time to
time the determination of Awards (and related administrative responsibilities)
to Employees who are not Officers.

1.3.3No Director or Employee exercising each such person’s responsibilities
under the Plan (each such person, a “Covered Person”) will have any liability to
any person (including any Grantee) for any action taken or omitted to be taken
or any determination made in good faith with respect to the Plan or any
Award.  Each Covered Person will be indemnified and held harmless by CIT against
and from any loss, cost, liability or expense (including attorneys’ fees) that
may be imposed upon or incurred by such Covered Person in connection with or
resulting from any action, suit or proceeding to which such Covered Person may
be a party or in which such Covered Person may be involved by reason of any
action taken or omitted to be taken under the Plan or any Award Agreement and
against and from any and all amounts paid by such Covered Person, with CIT’s
approval, in settlement thereof, or paid by such Covered Person in satisfaction
of any judgment in any such action, suit or proceeding against such Covered
Person; provided that CIT will have the right, at its own expense, to assume and
defend any such action, suit or proceeding and, once CIT gives notice of its
intent to assume the defense, CIT will have sole control over such defense with
counsel of CIT’s choice.  To the extent any taxable expense reimbursement under
this paragraph is subject to Section 409A, (a) the amount thereof eligible in
one taxable year will not affect the amount eligible in any other taxable year,
(b) in no event will any expenses be reimbursed after the last day of the
taxable year following the taxable year in which the Covered Person incurred
such expenses and (c) in no event will any right to reimbursement be subject to
liquidation or exchange for another benefit.  The foregoing right of
indemnification will not be available

-5-

--------------------------------------------------------------------------------

 

to a Covered Person to the extent that a court of competent jurisdiction in a
final judgment or other final adjudication, in either case, not subject to
further appeal, determines that the acts or omissions of such Covered Person
giving rise to the indemnification claim resulted from such Covered Person’s bad
faith, fraud or willful misconduct.  The foregoing right of indemnification will
not be exclusive of any other rights of indemnification to which Covered Persons
may be entitled under CIT’s Third Amended and Restated Certificate of
Incorporation or Amended and Restated By-laws, as a matter of law, or otherwise,
or any other power that CIT may have to indemnify such persons or hold them
harmless.

1.4

Persons Eligible for Awards

Awards under the Plan may be made to current Employees, Directors or Consultants
or, solely with respect to their final year of service, former Employees,
Directors or Consultants.

1.5

Types of Awards

Awards under the Plan may be cash-based or stock-based.  Stock-based Awards may
be in the form of any of the following, in each case in respect of Common
Stock:  (a) stock options, (b) stock appreciation rights, (c) restricted shares
(including performance restricted shares), (d) restricted stock units (including
performance restricted stock units), (e) dividend equivalent rights and (f)
other equity-based or equity-related Awards (including, without limitation, the
grant or offer for sale of unrestricted Shares) that the Committee determines to
be consistent with the purposes of the Plan and the interests of the
Company.  Cash-based Awards may be in the form of (a) Qualified
Performance-Based Awards and (b) other cash awards (including, without
limitation, retainers and meeting-based fees) that the Committee determines to
be consistent with the purposes of the Plan and the interests of the Company.

1.6

Shares Available for Stock-Based Awards

1.6.1Common Stock Subject to the Plan.  Subject to the other provisions of this
Section 1.6, the total number of Shares that may be granted under the Plan is
five million (5,000,000), plus the number of authorized Shares remaining
available under the Prior Plan as of the Effective Date and any additional
Shares that become available for issuance under the Prior Plan in accordance
with Section 1.6.2.  Such Shares may, in the discretion of the Committee, be
either authorized but unissued Shares or Shares previously issued and reacquired
by CIT.  Solely for the purpose of determining the number of Shares available
for grant of Incentive Stock Options under the Plan, the total number of Shares
will be 450,000 million without regard to the share counting provisions
contained in Section 1.6.2.

1.6.2Share Counting.  Each Share underlying a stock option, stock appreciation
right, restricted share, restricted stock unit and any other equity-based Award
or equity-related Award described in Section 2.7 will count as one Share in
determining the number of authorized Shares remaining available under the
Plan.  Shares subject to awards that are assumed, converted or substituted under
the Plan as a result of the Company’s acquisition of another company, including
by way of merger, combination or similar transaction (“Acquisition Awards”),
will not count against the number of Shares that may be granted under the
Plan.  Available Shares under a stockholder approved plan of an acquired company
(as appropriately adjusted to reflect the transaction) may be used for Awards
under the Plan and do not reduce the maximum number of Shares available for
grant under the Plan, subject to applicable stock exchange requirements.

Shares subject to an Award that is forfeited, expires or is settled for cash (in
whole or in part), to the extent of such forfeiture, expiration or cash
settlement, will be available for future grants of Awards under the Plan and
will be added back in the same number of Shares as were deducted in respect of
the

-6-

--------------------------------------------------------------------------------

 

grant of such Award; provided, however, that the full number of Shares subject
to a stock appreciation right shall be counted against the Shares available for
issuance under the Plan.  In addition, the number of Shares underlying awards
granted and outstanding under the Prior Plan that are forfeited, expire,
terminate or otherwise lapse or are settled for cash on or after the Effective
Date, in whole or in part, without the delivery of Common Stock will be added to
the number of Shares available for grant under the Plan, in each case counted as
one Share.  The payment of dividend equivalent rights in cash in conjunction
with any outstanding Awards will not be counted against the Shares available for
issuance under the Plan.

For the avoidance of doubt, the following Shares shall not be made available for
future grants of Awards under the Plan:  (i) Shares withheld from (or tendered
with respect to) an Award other than a stock option or stock appreciation right
or awards other than stock options or stock appreciation rights granted and
outstanding under the Prior Plan, in each case, to cover tax withholding
obligations, (ii) Shares tendered in payment of the exercise price of a stock
option, and (iii) Shares repurchased by the Company with proceeds collected in
connection with the exercise of a stock option.

1.6.3Director Awards.  In order to retain and compensate Directors for their
services, and to strengthen the alignment of their interests with those of CIT’s
shareholders, the Plan permits the grant of cash-based and stock-based awards to
Directors.  Aggregate Awards to any one Director in respect of any calendar
year, solely with respect to his or her service as a Director, may not exceed
$450,000 based on the aggregate value of cash Awards and Fair Market Value of
stock-based Awards, in each case determined as of the grant date.

1.6.4Adjustments.  The Committee will adjust the number of Shares authorized
pursuant to Section 1.6.1 (and any limits on the number of stock-based Awards
that may be granted to any Grantee under this Plan) and adjust equitably the
terms of any outstanding Awards (including, without limitation, the number of
Shares covered by each outstanding Award, the type of property to which the
Award is subject and the exercise or strike price of any Award), in each case in
such manner as it deems appropriate (including, without limitation, unless
otherwise provided in an Award Agreement, by payment of cash) to preserve and
prevent the enlargement of the benefits or potential benefits intended to be
made available to Grantees, for any increase or decrease in the number of issued
Shares resulting from a recapitalization, spin-off, split-off, stock split,
stock dividend, combination or exchange of Shares, merger, consolidation, rights
offering, separation, reorganization or liquidation, or any other change in the
corporate structure or shares of CIT; provided that no such adjustment may be
made if or to the extent that it would cause any outstanding Award to fail to
comply with Section 409A.  After any adjustment made pursuant to this Section
1.6.4, the number of Shares subject to each outstanding Award will be rounded
down to the nearest whole number.  Notwithstanding the foregoing, the Committee
may, in its sole discretion, decline to adjust the terms of any outstanding
Award if it determines that such adjustment would violate applicable law or
result in adverse tax consequences to the Grantee or to the Company.  

Article II — Awards Under The Plan

2.1

Agreements Evidencing Awards

Each stock-based Award and, to the extent determined appropriate by the
Committee, cash-based Award granted under the Plan will be evidenced by an Award
Agreement that will contain such provisions and conditions as the Committee
deems appropriate.  Unless otherwise provided herein, the Committee may grant
Awards in tandem with or, subject to Sections 2.3.6, 2.4.5 and 4.14, in
substitution for or satisfaction of any other Award or Awards granted under the
Plan or any award

-7-

--------------------------------------------------------------------------------

 

granted under any other plan of CIT.  By accepting an Award pursuant to the
Plan, a Grantee thereby agrees that the Award will be subject to all of the
terms and provisions of the Plan and the applicable Award Agreement.

2.2

No Rights as a Shareholder

No Grantee (or other person potentially having rights pursuant to an Award) will
have any of the rights of a shareholder of CIT with respect to Shares subject to
an Award until the delivery of such Shares (or in the case of an Award of
restricted or unrestricted Shares, the grant or registration in the name of the
Grantee of such Shares pursuant to the applicable Award Agreement, but then only
as the Committee may include in the applicable Award Agreement).  Except as
otherwise provided in Section 1.6.4 or pursuant to the applicable Award
Agreement, no adjustments will be made for dividends, distributions or other
rights (whether ordinary or extraordinary, and whether in cash, Common Stock,
other securities or other property) for which the record date is before the date
the Shares are delivered.

2.3

Options

2.3.1Grant.  Stock options may be granted to eligible recipients in such number
and at such times during the term of the Plan as the Committee or the Board may
determine, subject to the limits on grants set forth in Section 2.3.7.

2.3.2Incentive Stock Options.  At the time of grant, the Committee will
determine (a) whether all or any part of a stock option granted to an eligible
employee will be an Incentive Stock Option and (b) the number of Shares subject
to such Incentive Stock Option; provided, however, that (i) the aggregate fair
market value (determined as of the time the option is granted) of the stock with
respect to which Incentive Stock Options are exercisable for the first time by
an eligible employee during any calendar year (under all Company plans) will not
exceed $100,000 and (ii) no Incentive Stock Option (other than an Incentive
Stock Option that may be assumed or issued by the Company in connection with a
transaction to which Section 424(a) of the Code applies) may be granted to a
person who is not eligible to receive an Incentive Stock Option under the
Code.  The form of any stock option which is entirely or in part an Incentive
Stock Option will clearly indicate that such stock option is an Incentive Stock
Option or, if applicable, the number of Shares subject to the Incentive Stock
Option.

2.3.3Exercise Price.  The exercise price per share with respect to each stock
option will be determined by the Committee, but, except as otherwise permitted
by Section 1.6.4 or in the case of an Acquisition Award, may never be less than
the Fair Market Value of the Common Stock (or, in the case of an Incentive Stock
Option granted to a Ten Percent Stockholder, 110% of the Fair Market
Value).  Unless otherwise noted in the Award Agreement, the Fair Market Value of
the Common Stock will be its closing price on the New York Stock Exchange on the
grant date of the Award of stock options.

2.3.4Term of Stock Option.  In no event will any stock option be exercisable
after the expiration of 10 years (or, in the case of an Incentive Stock Option
granted to a Ten Percent Stockholder, 5 years) from the date on which the stock
option is granted.

2.3.5Exercise of Stock Option and Payment for Shares.  A stock option may vest
and be exercised in such installments as may be determined in the Award
Agreement at the time the stock option is granted.  Subject to any limitations
in the applicable Award Agreement, any Shares not purchased on the applicable
vesting or installment date may be purchased thereafter at any time before the
final expiration of the stock option.  To exercise a stock option, the Grantee
must give written notice to the Company specifying the number of Shares to be
purchased and accompanied by payment of the

-8-

--------------------------------------------------------------------------------

 

full purchase price therefor in cash or by certified or official bank check or
in another form as determined by the Company, including:  (a) personal check,
(b) Shares, based on the Fair Market Value as of the exercise date, (c) any
other form of consideration approved by the Company and permitted by applicable
law and (d) any combination of the foregoing.  The Committee may also make
arrangements for the cashless exercise of a stock option.  Any person exercising
a stock option will make such representations and agreements and furnish such
information as the Committee may in its discretion deem necessary or desirable
to assure compliance by CIT, on terms acceptable to CIT, with the provisions of
the Securities Act, and any other applicable legal requirements.  Subject to the
approval of the Committee, a Grantee may request that Shares purchased be issued
in the name of the Grantee and another jointly with the right of survivorship.

2.3.6Repricing.  Except as otherwise permitted by Section 1.6.4, reducing the
exercise price of stock options issued and outstanding under the Plan, including
through amendment, cancellation in exchange for the grant of a substitute Award
or repurchase for cash or other consideration (in each case that has the effect
of reducing the exercise price), will require approval of CIT’s shareholders.

2.3.7Individual Limitations.  No Grantee may be granted stock options or stock
appreciation rights covering in excess of 450,000 shares of Common Stock in any
calendar year (with tandem options and stock appreciation rights being counted
only once with respect to this limit).

2.4

Stock Appreciation Rights

2.4.1Grant.  Stock appreciation rights may be granted to eligible recipients in
such number and at such times during the term of the Plan as the Committee or
the Board may determine, subject to the limits on grants set forth in Section
2.4.6.

2.4.2Exercise Price.  The exercise price per share with respect to each stock
appreciation right will be determined by the Committee but, except as otherwise
permitted by Section 1.6.4 or in the case of an Acquisition Award, may never be
less than the Fair Market Value of the Common Stock.  Unless otherwise noted in
the Award Agreement, the Fair Market Value of the Common Stock will be its
closing price on the New York Stock Exchange on the grant date of the Award of
stock appreciation rights.

2.4.3Term of Stock Appreciation Right.  In no event will any stock appreciation
right be exercisable after the expiration of 10 years from the date on which the
stock appreciation right is granted.

2.4.4Exercise of Stock Appreciation Right and Delivery of Shares.  Each stock
appreciation right may vest and be exercised in such installments as may be
determined in the Award Agreement at the time the stock appreciation right is
granted.  Subject to any limitations in the applicable Award Agreement, any
stock appreciation rights not exercised on the applicable installment date may
be exercised thereafter at any time before the final expiration of the stock
appreciation right.  To exercise a stock appreciation right, the Grantee must
give written notice to the Company specifying the number of stock appreciation
rights to be exercised.  Upon exercise of stock appreciation rights, subject to
any limitations in the applicable Award Agreement, Shares, cash or other
securities or property, or a combination thereof, in the Committee’s discretion,
with a Fair Market Value or in an amount equal to (a) the excess of (i) the Fair
Market Value of the Common Stock on the date of exercise over (ii) the exercise
price of such stock appreciation right multiplied by (b) the number of stock
appreciation rights exercised, will be delivered to the Grantee.  Any person
exercising a stock appreciation right will make such representations and
agreements and furnish such information as the Committee may, in its

-9-

--------------------------------------------------------------------------------

 

discretion, deem necessary or desirable to assure compliance by CIT, on terms
acceptable to CIT, with the provisions of the Securities Act and any other
applicable legal requirements.  If a Grantee so requests, Shares purchased may
be issued in the name of the Grantee and another jointly with the right of
survivorship.

2.4.5Repricing.  Except as otherwise permitted by Section 1.6.4, reducing the
exercise price of stock appreciation rights issued and outstanding under the
Plan, including through amendment, cancellation in exchange for the grant of a
substitute Award or repurchase for cash or other consideration (in each case
that has the effect of reducing the exercise price), will require approval of
CIT’s shareholders.

2.4.6Individual Limitations.  No Grantee may be granted stock options or stock
appreciation rights in any calendar year in excess of the limit set forth in
Section 2.3.7 (with tandem options and stock appreciation rights being counted
only once with respect to such limit).  

2.5

Restricted Shares

2.5.1Grant.  The Committee may grant or offer for sale restricted shares in such
amounts and subject to such terms and conditions as the Committee may determine,
including, without limitation, the achievement of performance goals.  In the
event that a Certificate is issued (in the Committee’s discretion) in respect of
restricted shares, such Certificate may be registered in the name of the Grantee
but will be held by CIT or its designated agent until the time the restrictions
lapse.

2.5.2Right to Vote and Receive Dividends on Restricted Shares.  Unless the
applicable Award Agreement provides otherwise, each Grantee of an Award of
restricted shares will, during the period of restriction, have all of the rights
of a shareholder holding Common Stock, except as otherwise provided herein,
including full voting rights.  Unless the Committee determines otherwise in an
Award Agreement, during the period of restriction, all ordinary cash dividends
(as determined by the Committee in its sole discretion) paid upon any restricted
share will be retained by the Company for the account of the relevant
Grantee.  Such dividends will revert back to the Company if for any reason the
restricted share upon which such dividends were paid reverts back to the
Company.  Upon the expiration of the period of restriction, all such dividends
made on such restricted share and retained by the Company will be paid to the
relevant Grantee (without interest).  Unless the applicable Award Agreement
provides otherwise, additional Shares or other property distributed to the
Grantee in respect of restricted shares, as dividends or otherwise, will be
subject to the same restrictions applicable to such restricted
shares.  Notwithstanding anything to the contrary in this Section 2.5.2, no
dividends will be paid at a time when any performance-based goals that apply to
an Award of restricted shares have not been satisfied.

2.6

Restricted Stock Units

The Committee may grant Awards of restricted stock units in such amounts and
subject to such terms and conditions as the Committee may determine, including,
without limitation, the achievement of performance goals.  A Grantee of a
restricted stock unit will have only the rights of a general unsecured creditor
of CIT until delivery of Shares, cash or other securities or property is made as
specified in the applicable Award Agreement.  On the delivery date specified in
the Award Agreement, the Grantee of each restricted stock unit not previously
forfeited or terminated will receive one Share, or cash, securities or other
property equal in value to a Share or a combination thereof, as specified by the
Committee.

-10-

--------------------------------------------------------------------------------

 

2.7

Other Stock-Based Awards

The Committee may grant other types of equity-based or equity-related Awards
(including, without limitation, the grant or offer for sale of unrestricted
Shares) in such amounts and subject to such terms and conditions as the
Committee may determine.  Such Awards may entail the transfer of actual Shares
to Award recipients or may be settled in cash, and may include Awards designed
to comply with or take advantage of the applicable local laws of jurisdictions
other than the United States.

2.8

Cash-Based Awards

The Committee may grant cash-based Awards in such amounts and subject to such
terms and conditions as the Committee may determine, subject to Section 3.1.4,
if applicable.

2.9

Dividend Equivalent Rights

The Committee may include in the Award Agreement with respect to any Award,
other than stock options and stock appreciation rights, a dividend equivalent
right entitling the Grantee to receive amounts equal to all or any portion of
the dividends that would be paid on the Shares covered by such Award if such
shares had been delivered pursuant to such Award.  The grantee of a dividend
equivalent right will have only the rights of a general unsecured creditor of
CIT until payment of such amounts is made as specified in the applicable Award
Agreement.  In the event such a provision is included in an Award Agreement, the
Committee will, subject to Section 4.14, determine whether such payments will be
made in cash, in Shares or in another form, whether they will be conditioned
upon the exercise or vesting of the Award to which they relate, the time or
times at which they will be made, and such other terms and conditions as the
Committee may deem appropriate.  No payments will be made in respect of any
dividend equivalent right at a time when any performance-based goals that apply
to the dividend equivalent right or Award that is granted in connection with a
dividend equivalent right have not been satisfied.

2.10

Minimum Vesting Condition

Any stock-based Award granted under the Plan must have a minimum vesting period
of not less than one (1) year.  Notwithstanding the foregoing, up to 5% of the
Shares authorized for issuance under the Plan pursuant to Section 1.6.1 (as it
may be adjusted pursuant to Section 1.6.4) may be granted pursuant to awards
that provide for vesting in full less than one year following the date of
grant.  For the avoidance of doubt, cash-based Awards will not be subject to a
minimum vesting period.

2.11

Change of Control Provisions

2.11.1The Committee may provide in any Award Agreement that acceleration of the
vesting, exercisability of, or the lapse of restrictions or deemed satisfaction
of performance goals with respect to any outstanding Awards in connection with a
Change of Control may occur only if (i) the Change of Control occurs and (ii)
the Grantee’s Employment is terminated by the Company or any successor entity
thereto without “cause” (as defined in the Award Agreement) or by the Grantee
for “good reason” (as defined in the Award Agreement), in either case, on or
within two (2) years after a Change of Control.  In the event of such a
termination without cause or for good reason, unless the Committee determines
otherwise, with respect to each such Grantee who is an Employee or a Consultant,
(A) each Award granted to such Grantee prior to the Change of Control will
become fully vested (including the lapsing of all restrictions and conditions)
and, as applicable, exercisable, (B) any outstanding performance-based Awards
will be deemed earned at the target level with respect to all open performance
periods and (C)

-11-

--------------------------------------------------------------------------------

 

any Shares deliverable pursuant to restricted stock units will be delivered
promptly (but no later than 15 days) following such Grantee’s termination of
Employment.  Unless the Committee determines otherwise or the applicable Award
Agreement provides otherwise, with respect to a Grantee who is a Director, each
Award will become fully vested (including the lapsing of all restrictions and
conditions) and, as applicable, exercisable upon a Change of Control, and any
Shares deliverable pursuant to restricted stock units will be delivered promptly
(but no later than 15 days) following such Change of Control.

2.11.2In the event of a Change of Control, a Grantee’s Award will be treated,
subject to Section 4.14, in accordance with one or more of the following methods
as determined by the Committee in its sole discretion:  (a) settle such Awards
for an amount (as determined in the sole discretion of the Committee) of cash or
securities, where in the case of stock options and stock appreciation rights,
the value of such amount, if any, will be equal to the in-the-money spread value
(if any) of such awards; (b) provide for the assumption of or the issuance of
substitute awards that will substantially preserve the otherwise applicable
terms of any affected Awards previously granted under the Plan, as determined by
the Committee in its sole discretion; (c) modify the terms of such awards to add
events, conditions or circumstances (including termination of Employment or
other service with the Company within a specified period after a Change of
Control) upon which the vesting of such Awards or lapse of restrictions thereon
will accelerate; (d) deem any performance conditions satisfied at target,
maximum or actual performance through closing or provide for the performance
conditions to continue (as is or as adjusted by the Committee) after closing; or
(e) after giving written notice to Grantees holding outstanding stock options or
stock appreciation rights, provide that such stock options or stock appreciation
rights may be exercised as to all Shares subject thereto (to the extent then
exercisable) exclusively within the Pre-CIC Exercise Period (but any such
exercise will be contingent upon and subject to the occurrence of the Change of
Control and if the Change of Control does not take place the day after the
expiry of Pre-CIC Exercise Period for any reason whatsoever, the exercise will
be null and void), and that any stock options or stock appreciation rights not
exercised during the Pre-CIC Exercise Period will terminate and cease to be
effective as of the consummation of the Change of Control.  For the avoidance of
doubt, in the event of a Change of Control where all stock options and stock
appreciation rights are settled for an amount (as determined in the sole
discretion of the Committee) of cash or securities, the Committee may, in its
sole discretion, terminate any stock option or stock appreciation right for
which the exercise price is equal to or exceeds the per share value of the
consideration to be paid in the Change of Control transaction without payment of
consideration therefor.  Similar actions to those specified in this
Section 2.11.2 may be taken in the event of a merger or other corporate
reorganization that does not constitute a Change of Control.

Article III — Qualified Performance-Based Awards

3.1

Qualified Performance-Based Awards

The Committee will have the authority, at the time of grant of any Award (other
than stock options and stock appreciation rights that otherwise qualify for the
Section 162(m) Exemption), to designate such Award as a Qualified
Performance-Based Award in order to qualify such Award as “performance-based
compensation” under Section 162(m) of the Code.  In such event, the Committee
will follow the following procedures:

3.1.1Establishment of the Performance Period, Performance Goals and Formula.  A
Grantee’s Qualified Performance-Based Award will be determined based on the
attainment of written objective performance goals approved by the Committee for
a performance period established by the Committee (a) while the outcome for that
performance period is substantially

-12-

--------------------------------------------------------------------------------

 

uncertain and (b) no more than 90 days after the commencement of the performance
period to which the performance goal relates or, if less, the number of days
which is equal to 25% of the relevant performance period.  At the same time as
the performance goals are established, the Committee will prescribe a formula to
determine the amount of the Qualified Performance-Based Award that may be
payable based upon the level of attainment of the performance goals during the
performance period.

3.1.2Performance Criteria.  The performance goals will be based on one or more
of the following criteria (either separately or in combination) with regard to
the Company (either on a pre- or post-tax basis) (“Performance Criteria”):  (i)
income or operating income measures (including pre-tax income, net income and
finance income, interest income, other income, and before or after
risk-adjustment, before or after allocation of all or a part of corporate
overhead and/or compensation or other similar measures); (ii) cash flow measures
(including cash flow, free cash flow, cash flow return on investment (in each
case before or after dividends) or other similar measures); (iii) revenue
measures (including net revenue, interest revenue, operating lease revenue, net
finance revenue, asset yields and funding costs, other revenue or other similar
measures); (iv) gross profit or operating profit measures (including earnings,
net earnings, operating earnings, EBITDA or other similar measures); (v) return
measures (including return on investment, assets, net assets, earning assets,
average earning assets, equity, common equity, tangible common equity, capital,
total capital, tangible capital, invested capital, or total shareholder return
or other similar measures); (vi) book value or tangible book value measures;
(vii) measures of enterprise value or share price; (viii) measures of
achievement of expense targets (including operating and interest expense, cost
reductions, working capital, cash levels or general expense ratio); (ix)
measures of economic value added; (x) market share measures; (xi) margin
measures (including net finance margin, gross margin, operating margin, cash
flow margin or other similar measures); (xii) measures of managed assets
(including new business volume (funded or committed), financing and leasing
assets, growth in managed assets or similar measures); (xiii) measures of
efficiency (including operating efficiency, productivity ratios or other similar
measures); (xiv) objective measures of customer satisfaction; (xv) measures of
balance sheet or capital markets achievements (including asset/liability
composition, debt reductions, debt ratings, debt maturity profile, leverage
ratios, liquidity (levels of cash, securities purchased under resale agreement,
committed and available funding facilities), regulatory capital ratios, ratings
achievements or other similar measures); (xvi) implementation, completion or
attainment of measurable objectives with respect to products or projects
(including infrastructure transformation or other projects), acquisitions and
divestitures, recruiting and maintaining personnel/employee engagement or
regulatory profile or other similar measures; and (xvii) measures of risk
(including credit risk (net charge-offs, non-accrual loans, classified assets
and delinquencies, loan loss reserve, credit provision), market risk (net
interest income sensitivity, economic value of equity), equipment and residual
risk (equipment utilization, market value of equipment relative to book value,
gains/losses on equipment sales) or other similar measures).

The Performance Criteria may be used on an absolute or relative basis to measure
the performance of the Company as a whole or any business unit(s) of the Company
and/or one or more Subsidiary(ies) or any combination thereof, as the Committee
may deem appropriate, any of the Performance Criteria may be determined on a per
share basis (either basic or fully diluted) or as a percentage/ratio of other
Performance Criteria, and any of the Performance Criteria may be compared to the
performance of a group of peer or comparator companies, or a published or
special index that the Committee, in its sole discretion, deems appropriate, or
as compared to various stock market indices.

-13-

--------------------------------------------------------------------------------

 

Except as otherwise expressly provided, all financial terms are used as defined
under Generally Accepted Accounting Principles or such other objective
principles, as may be designated by the Committee, and may provide for such
objectively determinable adjustments, modifications or amendments, as the
Committee may determine appropriate (including, but not limited to, for one or
more of the items of gain, loss, profit or expense: (a) determined to be
extraordinary or unusual in nature or infrequent in occurrence; (b) related to
the disposal of a business or a portion of a business; (c) related to a change
in accounting principle under Generally Accepted Accounting Principles;
(d) related to discontinued operations; or (e) attributable to the business
operations of any entity acquired by CIT during the calendar year). Separate
performance goals may be established by the Committee for CIT or a Subsidiary,
division, or individual thereof, and different Performance Criteria may be given
different weights. To the extent permissible for Awards to qualify for the
Section 162(m) Exemption, the Committee may establish other subjective or
objective goals, including individual performance goals, which it deems
appropriate, for purposes of applying negative discretion in determining the
Award amount.

3.1.3Certification of Performance Goals.  Following the completion of each
performance period, the Committee will have the sole discretion to determine
whether the applicable performance goals have been met with respect to a given
Grantee and, if they have, will so certify in writing and ascertain the amount
of the applicable Qualified Performance-Based Award.  No Qualified
Performance-Based Awards may be paid for such performance period until such
certification is made by the Committee.  The amount of the Qualified
Performance-Based Award actually paid to a given Grantee may be less (but not
more) than the amount determined by the applicable performance goal formula, at
the discretion of the Committee.

3.1.4Maximum Award Payable.  Notwithstanding any provision contained in this
Plan to the contrary, the maximum number of Qualified Performance-Based Awards
that may be granted to any one Employee under the Plan in any calendar year is
450,000 Shares or, in the event such Qualified Performance-Based Award is paid
in cash, the equivalent cash value thereof on the first day of the performance
period to which such Award relates, as determined by the
Committee.  Furthermore, any Qualified Performance-Based Award that has been
deferred may not (between the date as of which the Award is deferred and the
payment date) increase (a) with respect to a Qualified Performance-Based Award
that is payable in cash, by a measuring factor for each calendar year greater
than a reasonable rate of return set by the Committee, or (b) with respect to a
Qualified Performance-Based Award that is payable in Shares, by an amount
greater than the appreciation of a Share from the date such Award is deferred to
the payment date.  For the avoidance of doubt, the limit set forth in this
Section 3.1.4 is subject to adjustment in accordance with Section 1.6.4.

Article IV — Miscellaneous

4.1

Amendment of the Plan

4.1.1Unless otherwise provided in the Plan or an Award Agreement, the Board may
from time to time suspend, discontinue, revise or amend the Plan in any respect
whatsoever, but, subject to Sections 1.3, 1.6.4 and 4.8, no such amendment may
materially adversely impair the rights of the Grantee of any Award without the
Grantee’s consent.  Subject to Sections 1.3, 1.6.4 and 4.8, an Award Agreement
may not be amended to materially adversely impair the rights of a Grantee
without the Grantee’s consent.

-14-

--------------------------------------------------------------------------------

 

4.1.2Unless otherwise determined by the Board, shareholder approval of any
suspension, discontinuance, revision or amendment will be obtained only to the
extent necessary to comply with any applicable laws, regulations or rules of a
securities exchange or self-regulatory agency, except that shareholder approval
will be required for any amendment to the Plan (a) that materially increases the
benefits available under the Plan, (b) to reduce the exercise price of stock
options or stock appreciation rights issued and outstanding under the Plan,
including through amendment, cancellation in exchange for the grant of a
substitute Award or repurchase for cash or other consideration (in each case
that has the effect of reducing the exercise price) or (c) to permit the sale or
other disposition of an Award of a stock option or a stock appreciation right to
an unrelated third party for value.  For purposes of compliance with Section
162(m) of the Code, at the discretion of the Board, the Performance Criteria in
Section 3.1.2 (or other designated performance criteria) will again be subject
to approval by CIT’s shareholders no later than the first shareholder meeting
that occurs in the year following the fifth (5th) anniversary of the Effective
Date.

4.2

Tax Withholding

Grantees will be solely responsible for any applicable taxes (including, without
limitation, income and excise taxes) and penalties, and any interest that
accrues thereon, that they incur in connection with the receipt, vesting or
exercise of any Award.  As a condition to the delivery of any Shares pursuant to
any Award or the lifting or lapse of restrictions on any Award, or in connection
with any other event that gives rise to a federal or other governmental tax
withholding obligation on the part of the Company relating to an Award
(including, without limitation, FICA tax), unless otherwise provided in an Award
Agreement, (a) the Company may deduct or withhold (or cause to be deducted or
withheld) from any payment or distribution to a Grantee whether or not pursuant
to the Plan (including Shares otherwise deliverable) the minimum required to
meet the tax withholding obligation or (b) the Committee will be entitled to
require that the Grantee remit cash to the Company (through payroll deduction or
otherwise) or previously owned Shares or other property, in each case in an
amount sufficient in the opinion of the Company to satisfy such withholding
obligation.

4.3

Required Consents and Legends

4.3.1If the Committee at any time determines that any Consent (as hereinafter
defined) is necessary or desirable as a condition of, or in connection with, the
granting of any Award, the delivery of Shares or the delivery of any cash,
securities or other property under the Plan, or the taking of any other action
thereunder (each such action, a “Plan Action”), then, subject to Section 4.14,
such Plan Action will not be taken, in whole or in part, unless and until such
Consent will have been effected or obtained to the full satisfaction of the
Committee.  The Committee may direct that any Certificate evidencing Shares
delivered pursuant to the Plan will bear a legend setting forth such
restrictions on transferability as the Committee may determine to be necessary
or desirable, and may advise the transfer agent to place a stop transfer order
against any legended Shares.

4.3.2The term “Consent” as used in this Article IV with respect to any Plan
Action includes (a) any and all listings, registrations or qualifications in
respect thereof upon any securities exchange or under any federal, state, or
local law, or law, rule or regulation of a jurisdiction outside the United
States, or any other matter, which the Committee may deem necessary or desirable
to comply with the terms of any such listing, registration or qualification or
to obtain an exemption from the requirement that any such listing, qualification
or registration be made, (b) any and all other consents, clearances and
approvals in respect of a Plan Action by any governmental or other regulatory
body or any stock exchange or self-regulatory agency, (c) any applicable
requirement of the Code, (d) any and all consents or authorizations required to
comply with, or required to be obtained under, applicable local law, (e) any

-15-

--------------------------------------------------------------------------------

 

and all consents by the Grantee to the Company’s supplying to any third-party
recordkeeper of the Plan such personal information as the Committee deems
advisable to administer the Plan and (f) any and all consents or other
documentation required by the Committee.  Nothing herein will require the
Company to list, register or qualify the Shares on any securities exchange.

4.4

Clawback

Awards under the Plan will be subject to the clawback or recapture policy, if
any, that the Company may adopt from time to time to the extent provided in such
policy and, in accordance with such policy, may be subject to the requirement
that the Awards be repaid to the Company after they have been distributed or
paid to the Grantee.

4.5

Right of Offset

Except with respect to Awards that are intended to be “deferred compensation”
subject to Section 409A, the Company will have the right to offset against its
obligation to deliver Shares (or cash, other securities or other property) under
the Plan or any Award Agreement any outstanding amounts (including, without
limitation, travel and entertainment or advance account balances, loans,
repayment obligations under any Awards, or amounts repayable to the Company
pursuant to tax equalization, housing, automobile or other programs) that the
Grantee then owes to the Company and any amounts the Committee otherwise deems
appropriate pursuant to any tax equalization policy or agreement.

4.6

Nonassignability; No Hedging

No Award (or any rights and obligations thereunder) granted to any person under
the Plan may be sold, exchanged, transferred, assigned, pledged, hypothecated or
otherwise disposed of or hedged, in any manner (including through the use of any
cash-settled instrument), whether voluntarily or involuntarily and whether by
operation of law or otherwise, other than by will or by the laws of descent and
distribution, except as may be otherwise provided in the Award Agreement and
consistent with Section 4.1.2.  Any sale, exchange, transfer, assignment,
pledge, hypothecation, or other disposition in violation of the provisions of
this Section 4.6 will be null and void and any Award which is hedged in any
manner will immediately be forfeited.  All of the terms and conditions of the
Plan and the Award Agreements will be binding upon any permitted successors and
assigns.

4.7

Successor Entity

Unless otherwise provided in the applicable Award Agreement and except as
otherwise determined by the Committee, in the event of a Business Combination of
CIT with or into any other entity (“successor entity”) or any transaction in
which another person or entity acquires all of the issued and outstanding Common
Stock of CIT, or all or substantially all of the assets of CIT, outstanding
Awards may be assumed or a substantially equivalent award may be substituted by
such successor entity or a parent or subsidiary of such successor entity.

4.8

Right of Discharge Reserved

Neither the adoption of the Plan or the grant of any Award (or any provision in
the Plan or Award Agreement) will (a) confer upon any Grantee the right to
continued Employment by the Company, to continued engagement with the Company as
a Consultant or to remain in the service of the Company as a Director,
(b) affect any right which the Company may have to terminate, or alter the terms
and conditions of, such Employment, engagement as a Consultant or such service
as a Director or

-16-

--------------------------------------------------------------------------------

 

(c) create any obligation on behalf of the Board to nominate any Director for
re-election to the Board by CIT’s shareholders or to nominate and elect such
person to the board of directors of CIT’s parent company or a Subsidiary.

4.9

Nature of Payments

4.9.1Any and all grants of Awards and deliveries of Common Stock, cash,
securities or other property under the Plan will be in consideration of services
performed or to be performed for the Company by the Grantee.  Awards under the
Plan may, in the discretion of the Committee, and subject to Section 4.14, be
made in substitution in whole or in part for cash or other compensation
otherwise payable to a participant in the Plan.  Only whole Shares will be
delivered under the Plan.  Awards will, to the extent reasonably practicable, be
aggregated in order to eliminate any fractional shares.  Fractional shares may,
in the discretion of the Committee, be forfeited or be settled in cash or
otherwise as the Committee may determine.

4.9.2All such grants and deliveries will constitute a special discretionary
payment to the Grantee and, unless otherwise provided in an Award Agreement or
the Committee specifically provides otherwise, will not be required to be taken
into account in computing the amount of salary or compensation of the Grantee
for the purpose of determining any contributions to or any benefits under any
pension, retirement, profit-sharing, bonus, life insurance, severance or other
benefit plan of the Company or under any agreement with the Grantee.

4.10

Non-Uniform Determinations

4.10.1The Committee’s determinations under the Plan and Award Agreements need
not be uniform and may be made by it selectively among persons who receive, or
are eligible to receive, Awards under the Plan (whether or not such persons are
similarly situated).  Without limiting the generality of the foregoing, the
Committee will be entitled, among other things, to make non-uniform and
selective determinations under Award Agreements, and to enter into non-uniform
and selective Award Agreements, as to (a) the persons to receive Awards, (b) the
terms and provisions of Awards and (c) whether a Grantee’s Employment has been
terminated for purposes of the Plan.

4.10.2To the extent the Committee deems it necessary, appropriate or desirable
to comply with foreign law or practices and to further the purposes of the Plan,
the Committee may, without amending the Plan, establish special rules applicable
to Awards to Grantees who are foreign nationals, are employed outside the United
States or both and grant Awards (or amend existing Awards) in accordance with
those rules.

4.11

Other Payments or Awards

Nothing contained in the Plan will be deemed in any way to limit or restrict the
Company from making any award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.  In
addition, Sections 1.6.1, 1.6.3, 2.3.7, 2.4.6 and 3.1.4, in each case, as
adjusted by Section 1.6.4, set forth the only limit on the amount of cash,
securities or other property that may be delivered pursuant to this Plan.

4.12

Plan Headings

The headings in the Plan are for the purpose of convenience only and are not
intended to define or limit the construction of the provisions hereof.

-17-

--------------------------------------------------------------------------------

 

4.13

Termination of the Plan

The Board reserves the right to terminate the Plan at any time; provided,
however, that in any case, the Plan will terminate on the tenth (10th)
anniversary of the Effective Date, and provided, further, that all Awards made
under the Plan before its termination will remain in effect until such Awards
have been satisfied or terminated in accordance with the terms and provisions of
the Plan and the applicable Award Agreements.

4.14

Section 409A

4.14.1The Board and the Committee will have full authority to give effect to any
statement in an Award Agreement to the effect that an Award is intended to be
“deferred compensation” subject to Section 409A, to be exempt from Section 409A
or to have other intended treatment under Section 409A and/or any other
provision of the Code.  To the extent necessary to give effect to this
authority, in the case of any conflict or potential inconsistency between the
Plan and a provision of any Award or Award Agreement with respect to the subject
matter of this paragraph, the Plan will govern.

4.14.2Without limiting the generality of Section 4.14.1, with respect to any
Award made under the Plan that is intended to be “deferred compensation” subject
to Section 409A:  (a) references to termination of the Grantee’s Employment will
mean the Grantee’s separation from service with the Company within the meaning
of Section 409A; (b) any payment to be made with respect to such Award in
connection with the Grantee’s separation from service with the Company within
the meaning of Section 409A that would be subject to the limitations in Section
409A(a)(2)(b) of the Code will be delayed until six months after the Grantee’s
separation from service (or earlier death) in accordance with the requirements
of Section 409A; (c) to the extent necessary to comply with Section 409A, any
cash, other securities, other Awards or other property that the Company may
deliver in lieu of Shares in respect of an Award may not have the effect of
deferring delivery or payment beyond the date on which such delivery or payment
would occur with respect to the Shares that would otherwise have been
deliverable (unless the Committee elects a later date for this purpose in
accordance with the requirements of Section 409A); (d) with respect to any
required Consent described in Section 4.3 or the applicable Award Agreement, if
such Consent has not been effected or obtained as of the latest date provided by
such Award Agreement for payment in respect of such Award and further delay of
payment is not permitted in accordance with the requirements of Section 409A,
such Award or portion thereof, as applicable, will be forfeited and terminated
notwithstanding any prior earning or vesting; (e) if the Award includes a
“series of installment payments” (within the meaning of Section
1.409A-2(b)(2)(iii) of the regulations promulgated under the Code), the
Grantee’s right to the series of installment payments will be treated as a right
to a series of separate payments and not as a right to a single payment; (f) if
the Award includes “dividend equivalents” (within the meaning of Section
1.409A-3(e) of the regulations promulgated under the Code), the Grantee’s right
to the dividend equivalents will be treated separately from the right to other
amounts under the Award; (g) if such Award becomes is paid or settled upon a
Change of Control, a Change of Control shall be deemed not to have occurred
unless the transaction or series of related transactions, constitutes a “change
in ownership” of the Company, a “change of effective control” of the Company, a
“change in ownership of a substantial portion of assets” of the Company, each
within the meaning of Section 409A or otherwise constitutes a change in control
within the meaning of Section 409A; provided, however, if the Company treats an
event as a Change of Control that does not meet the requirements of Section
409A, such Award shall be paid or settled on the first date when it would
otherwise have been paid or settled but for the Change of Control; and (h)
unless the Committee determines otherwise, for purposes of determining whether
the Grantee has experienced a separation from service with the Company within
the meaning of Section 409A, “subsidiary” will mean a corporation or other
entity in a chain of corporations or other entities in which each corporation or

-18-

--------------------------------------------------------------------------------

 

other entity, starting with CIT, has a controlling interest in another
corporation or other entity in the chain, ending with such corporation or other
entity.  For purposes of the preceding sentence, the term “controlling interest”
has the same meaning as provided in Section 1.414(c)-2(b)(2)(i) of the
regulations promulgated under the Code; provided that the language “at least 20
percent” is used instead of “at least 80 percent” each place it appears in
Section 1.414(c)-2(b)(2)(i) of the regulations promulgated under the Code.

4.15

Governing Law

THE PLAN WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

4.16

Severability; Entire Agreement

If any provision of the Plan or any Award Agreement is finally held to be
invalid, illegal or unenforceable (whether in whole or in part), such provision
will be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions will not
be affected thereby; provided that if any such provision is finally held to be
invalid, illegal, or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
provision will be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder.  The
Plan and applicable Award Agreements contain the entire agreement of the parties
with respect to the subject matter thereof and supersede all prior agreements,
promises, covenants, arrangements, communications, representations and
warranties between them, whether written or oral with respect to the subject
matter thereof.

4.17

Waiver of Claims

Each Grantee of an Award recognizes and agrees that before being selected by the
Committee to receive an Award he or she has no right to any benefits
hereunder.  Accordingly, in consideration of the Grantee’s receipt of any Award
hereunder, he or she expressly waives any right to contest the amount of any
Award, the terms of any Award Agreement, any determination, action or omission
hereunder or under any Award Agreement by a Covered Person, the Committee, the
Company or the Board, or any amendment to the Plan or any Award Agreement (other
than an amendment to the Plan or an Award Agreement to which his or her consent
is expressly required by the express terms of the Plan or Award Agreement).

4.18

No Liability with Respect to Tax Qualification or Adverse Tax Treatment

Notwithstanding anything to the contrary contained herein, in no event will the
Company be liable to a Grantee on account of an Award’s failure to (a) qualify
for favorable United States or foreign tax treatment or (b) avoid adverse tax
treatment under United States or foreign law, including, without limitation,
Section 409A.

4.19

No Third Party Beneficiaries

Except as expressly provided therein, neither the Plan nor any Award Agreement
will confer on any person other than the Company and the Grantee of such Award
any rights or remedies thereunder.  

-19-

--------------------------------------------------------------------------------

 

The exculpation and indemnification provisions of Section 1.3.3 will inure to
the benefit of a Covered Person’s estate and beneficiaries and legatees.

4.20

Successors and Assigns of CIT

The terms of the Plan will be binding upon and inure to the benefit of CIT and
any successor entity contemplated by Section 4.7.

4.21

Date of Adoption and Approval of Shareholders

The Plan was adopted on February 18, 2016 by the Board and is subject to, and
will become effective upon receipt of, approval by CIT’s shareholders (the
“Effective Date”).

 

-20-